PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation of counsel, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated and agreed by and between appellant and appellee in the above-entitled cause, by and through their respective attorneys, that the appeal therein may be dismissed on motion of either party, without costs to either party, all costs having been heretofore paid, and that mandate to District Court issue.”
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed without costs to either party, pursuant to the foregoing stipulation of counsel.